Buchanan, J.
The plaintiff claims of defendants under a contract of affreightment, by which the latter bound themselves to carry merchandise from New Orleans to Shreveport, for one dollar and fifty cents a barrel, with the privilege of reshipping. The Red River being at a low stage of water, the Compromise could not get further up than Alexandria, and availing herself of the clause of the bill'of lading, transferred the freight to a boat of less draft, the White Cliffs, to be taken from Alexandria to Shreveport. But the White Cliffs put the freight ashore upon the banks of the river at points short of the port of destination; and the plaintiff was only able finally to obtain his goods, by making a contract directly with the White Cliffs, for a very greatly advanced rate of freight. He brings this suit to be reimbursed the difference between what he contracted to pay the defendants, and what it actually cost him, to get his goods to Shreveport.
*784We are of opinion, that the clause in the bill of lading in this record, “with privilege of reshipment," implied an obligation to reship, if the stage of water in the Red River did not permit the Compromise to prosecute hervoyageto Shreveport, and if reshipment was possible in any steamboat that could m&ke the voyage; and that the additional expense of forwarding the freight by another boat, is chargeable to the Compromise. The obligation of this common carrier under his bill of lading, was to deliver the goods at Shreveport, without unnecessary delay, in good order and condition, unto the consignees, or assigns, they paying the specified freight and no more (the dangers of the river and fire only excepted). Low water is not to bo classed among the dan" g-ers of the river, which absolve the carrier from this conventional obligation.
The judgment of the District Court is, therefore, affirmed with costs.